EX-99.8.p. FUND PARTICIPATION AGREEMENT This Agreement is entered into as of the 1stday of September, 2012, between Allianz Life Insurance Company of New York, a life insurance company organized under the laws of the State of New York(“Insurance Company"), on behalf of itself and on behalf of the separate accounts set forth on Exhibit A, and each Participating Fund (as defined below). ARTICLE I DEFINITIONS "Act" shall mean the Investment Company Act of 1940, as amended. "Board" shall mean the Board of Directors or Trustees, as the case may be, of a Participating Fund, which has the responsibility for management and control of the Participating Fund. "Business Day" shall mean any day for which a Participating Fund calculates net asset value per Share (as defined below) as described in the Participating Fund's Prospectus. “Close of Trading” shall mean the close of trading on the New York Stock Exchange (usually 4:00 p.m. Eastern time.) "Commission" shall mean the Securities and Exchange Commission. "Contract" shall mean a variable annuity or variable life insurance contract that uses any Participating Fund as an underlying investment medium.Individuals who participate under a group Contract are "Participants." "Contractholder" shall mean any entity that is a party to a Contract (including any Participants thereunder) with a Participating Company (as defined below). "Disinterested Board Members" shall mean those members of the Board of a Participating Fund that are not deemed to be "interested persons" of the Participating Fund, as defined by the Act. "Dreyfus" shall mean The Dreyfus Corporation and its affiliates, including MBSC Securities Corporation (“MBSC”), the distributor of each Participating Fund. “FINRA” shall mean the Financial Industry Regulatory Authority. "Insurance Company's General Account(s)" shall mean the general account(s) of Insurance Company and its affiliates that invest in Shares of a Participating Fund. 1 "Participating Companies" shall mean any insurance company (including Insurance Company) that offers variable annuity and/or variable life insurance contracts to the public and that has entered into an agreement with one or more of the Participating Funds for the purpose of making Participating Fund Shares available to serve as the underlying investment medium for the aforesaid Contracts. "Participating Fund" shall mean each investment company, including, as applicable, any series thereof, specified in Exhibit B, as such Exhibit may be amended from time to time by agreement of the parties hereto, the Shares of which are available to serve as the underlying investment medium for the aforesaid Contracts. "Prospectus" shall mean the current prospectus and statement of additional information of a Participating Fund, relating to its Shares, as most recently filed with the Commission. "Separate Account" shall mean a separate account established by Insurance Company in accordance with the laws of the State of New York and set forth on Exhibit A, as such Exhibit may be revised from time to time. "Shares" shall mean (i) each class of shares of a Participating Fund set forth on Exhibit A next to the name of such Participating Fund, as such Exhibit may be revised from time to time, or (ii) if no class of shares is set forth on Exhibit B next to the name of such Participating Fund, the shares of the Participating Fund. "Software Program" shall mean the software program used by a Participating Fund for providing Fund and account balance information including net asset value per Share.Such Program may include the Lion System.In situations where the Lion System or any other Software Program used by a Participating Fund is not available, such information may be provided by telephone.The Lion System shall be provided to Insurance Company at no charge. ARTICLE II REPRESENTATIONS Insurance Company represents and warrants that (a) it is an insurance company duly organized and in good standing under applicable law; (b) it has legally and validly established each Separate Account pursuant to the insurance laws of the State of New York and the regulations thereunder for the purpose of offering to the public certain individual and group variable annuity and variable life insurance contracts; (c) it has, to the extent required under applicable law, registered each Separate Account as a unit investment trust under the Act to serve as the segregated investment account for it's Contracts; and (d) each Separate 2 Account is eligible to invest in Shares of each Participating Fund without such investment disqualifying any Participating Fund as an investment medium for insurance company separate accounts supporting variable annuity contracts or variable life insurance contracts. Insurance Company represents and warrants that (a) to the extent required under applicable law, its Contracts will be described in a registration statement filed under the Securities Act of 1933, as amended ("1933 Act"); (b) its Contracts will be issued and sold in compliance in all material respects with all applicable federal and state laws; and (c) the sale of its Contracts shall comply in all material respects with state insurance law requirements.Insurance Company agrees to notify each Participating Fund promptly of any investment restrictions imposed by state insurance law and applicable to the Participating Fund. Insurance Company represents and warrants that the income, gains and losses, whether or not realized, from assets allocated to the Separate Account are, in accordance with the applicable Contracts, to be credited to or charged against such Separate Account without regard to other income, gains or losses from assets allocated to any other accounts of Insurance Company.Insurance Company represents and warrants that the assets of the Separate Account are and will be kept separate from Insurance Company's General Account and any other separate accounts Insurance Company may have, and will not be charged with liabilities from any business that Insurance Company may conduct or the liabilities of any companies affiliated with Insurance Company. Each Participating Fund represents that it is registered with the Commission under the Act as an open-end, management investment company and possesses, and shall maintain, all legal and regulatory licenses, approvals, consents and/or exemptions required for the Participating Fund to operate and offer its Shares as an underlying investment medium for Participating Companies. Each Participating Fund represents that it is currently qualified as a regulated investment company under Subchapter M of the Internal Revenue Code of 1986, as amended (the "Code"), and that it will make every effort to maintain such qualification (under Subchapter M or any successor or similar provision) and that it will notify Insurance Company immediately upon having a reasonable basis for believing that it has ceased to so qualify or that it might not so qualify in the future. Insurance Company represents and agrees that the Contracts are currently, and at the time of issuance will be, treated as life insurance policies or annuity contracts, whichever is appropriate, under applicable provisions of the Code, and that it will make every effort to maintain such treatment and that it will notify each Participating Fund and Dreyfus immediately upon having a reasonable basis for believing that the Contracts have ceased to be so treated or that they might not be so treated in the future.Insurance Company agrees that any prospectus offering a 3 Contract that is a "modified endowment contract," as that term is defined in Section 7702A of the Code, will identify such Contract as a modified endowment contract (or policy). Each Participating Fund represents that it will maintain its assets such that, at the close of each calendar quarter (or within 30 days thereafter), it will be "adequately diversified" within the naming of Section 817(h) of the Code and Treasury Regulation 1.817-5. Insurance Company agrees that each Participating Fund shall be permitted (subject to the other terms of this Agreement) to make its shares available to other Participating Companies and Contractholders. Each Participating Fund represents and warrants that any of its directors, trustees, officers, employees, investment advisers, and other individuals/entities who deal with the money and/or securities of the Participating Fund are and shall continue to be at all times covered by a blanket fidelity bond or similar coverage for the benefit of the Participating Fund in an amount not less than that required by Rule 17g-1 under the Act.The aforesaid bond shall include coverage for larceny and embezzlement and shall be issued by a reputable bonding company. Insurance Company represents and warrants that it has reviewed each Participating Fund's policy regarding market timing and frequent trading of shares, and none of its Contractholders is or will be permitted to engage in trading activity which would violate such policy. Insurance Company represents and warrants that, to the extent required by applicable law, it has adopted policies and procedures to comply with all applicable anti-money laundering, customer identification, suspicious activity, currency transaction reporting and similar laws and regulations including the Bank Secrecy Act, as amended by the USA PATRIOT Act, and the regulations thereunder, and FINRA Rule 3011.Insurance Company also represents and warrants that it will not purchase or sell Shares on behalf of any person on the list of Specially Designated Nationals and Blocked Persons maintained by the Office of Foreign Assets Control (“OFAC”), or other similar governmental lists, or in contravention of any OFAC maintained sanctions program.Insurance Company agrees to share information with each Participating Fund for purposes of ascertaining whether a suspicious activity report (“SAR”) is warranted with respect to any suspicious transaction involving Shares, provided that neither Insurance Company nor the Participating Fund is the subject of the SAR.Insurance Company, if required to maintain an anti-money laundering program, also represents and warrants that it has filed the requisite certification with the Financial Crimes Enforcement Network (“FinCEN”) to allow Insurance Company to share information pursuant to Section 314(b) of the USA PATRIOT Act. 4 Within 30 days following the end of each calendar quarter, Participating Funds will provide written certification, in a form reasonably requested by Company, that each Participating Fund included as an investment option in the Contracts: 1. Had in place compliance policies and procedures designed to comply with Rule 38(a)1 under the Investment Company Act of 1940; 2. Were adequately diversified as required by Internal Revenue Code Section 817(h)(1) and Treasury Regulation Section 1.817-5(b) in order to maintain annuity contract status or life insurance contract status for the variable insurance contracts within the segregated asset accounts which invest in the Participating Fund; 3. Complied with all pertinent diversification requirements of section 851(b) of the Internal Revenue Code; and 4. Had no instances of material non-compliance with regard to the regulations listed above except as disclosed in the written certification ARTICLE III PARTICIPATING FUND SHARES The Contracts funded through the Separate Account will provide for the investment of certain amounts in Shares of each Participating Fund. Each Participating Fund agrees to make its Shares available for purchase at the then applicable net asset value per Share by Insurance Company and the Separate Account on each Business Day pursuant to rules of the Commission.Notwithstanding the foregoing, each Participating Fund may refuse to sell its Shares to any person, or suspend or terminate the offering of its Shares, if such action is required by law or by regulatory authorities having jurisdiction or is, in the sole discretion of its Board, acting in good faith and in light of its fiduciary duties under federal and any applicable state laws, necessary and in the best interests of the Participating Fund's shareholders. Each Participating Fund agrees that Shares of the Participating Fund will be sold only to (a) Participating Companies and their separate accounts or (b) "qualified pension or retirement plans" as determined under Section 817(h)(4) of the Code.Except as otherwise set forth in this Section 3.3, no shares of any Participating Fund will be sold to the general public. Each Participating Fund shall use its best efforts to provide closing net asset value, dividend and capital gain information on a per Share basis to Insurance Company by 6:00 p.m. Eastern time on each Business Day.Any material errors in the calculation of net asset value, dividend and capital gain information shall be reported immediately upon discovery to Insurance Company.Non-material errors will be corrected in the next Business Day's net asset value per Share. 5 At the end of each Business Day, Insurance Company will use the information described in Sections 3.2 and 3.4 to calculate the unit values of the Separate Account for the day.Using this unit value, Insurance Company will process the day's Separate Account transactions received by it by the Close of Trading to determine the net dollar amount of the Shares of each Participating Fund that will be purchased or redeemed at that day's closing net asset value per Share.The net purchase or redemption orders will be transmitted to each Participating Fund by Insurance Company by 11:00 a.m. Eastern time on the Business Day next following Insurance Company's receipt of that information.Subject to Sections 3.6 and 3.8, all purchase and redemption orders for Insurance Company's General Accounts shall be effected at the net asset value per Share of each Participating Fund next calculated after receipt of the order by the Participating Fund or its Transfer Agent. Each Participating Fund appoints Insurance Company as its agent for the limited purpose of accepting orders for the purchase and redemption of Shares of the Participating Fund for the Separate Account.Each Participating Fund will execute orders at the applicable net asset value per Share determined as of the Close of Trading on the day of receipt of such orders by Insurance Company acting as agent ("effective trade date"), provided that the Participating Fund receives notice of such orders by 11:00 a.m. Eastern time on the next following Business Day and, if such orders request the purchase of Shares of the Participating Fund, the conditions specified in Section3.8, as applicable, are satisfied.A redemption or purchase request that does not satisfy the conditions specified above and in Section 3.8, as applicable, will be effected at the net asset value per Share computed on the Business Day immediately preceding the next following Business Day upon which such conditions have been satisfied in accordance with the requirements of this Section and Section 3.8.Insurance Company represents and warrants that all orders submitted by the Insurance Company for execution on the effective trade date shall represent purchase or redemption orders received from its Contractholders prior to the Close of Trading on the effective trade date. Insurance Company will make its best efforts to notify each applicable Participating Fund in advance of any unusually large purchase or redemption orders. If Insurance Company's order requests the purchase of Shares of a Participating Fund, Insurance Company will pay for such purchases by wiring Federal Funds to the Participating Fund or its designated custodial account on the day the order is transmitted.Insurance Company shall make all reasonable efforts to transmit to the applicable Participating Fund payment in Federal Funds by 12:00 noon Eastern time on the Business Day the Participating Fund receives the notice of the order pursuant to Section 3.5.Each applicable Participating Fund will execute such orders at the applicable net asset value per Share determined as of the Close 6 of Trading on the effective trade date if the Participating Fund receives payment in Federal Funds by 12:00 midnight Eastern time on the Business Day the Participating Fund receives the notice of the order pursuant to Section3.5.If payment in Federal Funds for any purchase is not received or is received by a Participating Fund after 12:00 noon Eastern time on such Business Day, Insurance Company shall promptly, upon each applicable Participating Fund's request, reimburse the respective Participating Fund for any charges, costs, fees, interest or other expenses incurred by the Participating Fund in connection with any advances to, or borrowings or overdrafts by, the Participating Fund, or any similar expenses incurred by the Participating Fund, as a result of portfolio transactions effected by the Participating Fund based upon such purchase request. Insurance Company represents that it has adopted, and will at all times during the term of the Agreement maintain, reasonable and appropriate procedures designed to ensure that any and all orders to purchase, redeem, transfer or exchange Shares received by Insurance Company from Contractholders treated as received prior to the Close of Trading on each Business Day are received by Insurance Company prior to the Close of Trading on such Business Day, and are not modified after the Close of Trading, and that all such orders received, but not rescinded, by the Close of Trading are communicated to MBSC or its designee for that Business Day.Each transmission of Share orders by Insurance Company shall constitute a representation that such orders are accurate and complete and are as received by Insurance Company by the Close of Trading on the Business Day for which the orders are to be priced, and that such transmission includes all Share orders received from Contractholders but not rescinded, by the Close of Trading. Each Participating Fund has the obligation to ensure that its Shares are registered with the Commission at all times. Each Participating Fund will confirm each purchase or redemption order made by Insurance Company.Transfers of Shares of a Participating Fund will be by book entry only.No share certificates will be issued to Insurance Company.Insurance Company will record Shares ordered from a Participating Fund in an appropriate title for the corresponding account. Each Participating Fund shall credit Insurance Company with the appropriate number of Shares. On each ex-dividend date of a Participating Fund or, if not a Business Day, on the first Business Day thereafter, each Participating Fund shall communicate to Insurance Company the amount of dividend and capital gain, if any, per Share.All dividends and capital gains shall be automatically reinvested in additional Shares of the applicable Participating Fund at the net asset value per Share on the ex-dividend date.Each Participating Fund shall, on the day after the ex-dividend date or, if not a Business Day, on the first Business Day thereafter, notify Insurance Company of the number of Shares so issued. 7 To the extent that a Separate Account is properly exempt from registration under the Act, at least once annually, at the request of a Participating Fund, or its designee, Insurance Company will certify the amount of purchases and redemptions of Shares from such Separate Account for the Participating Fund’s most recent fiscal year end. Neither Insurance Company nor any of its agents or assigns shall sell, market, or offer Shares of any Participating Fund in a manner that would require such Shares to be registered in a foreign country or foreign jurisdiction. ARTICLE IV STATEMENTS AND REPORTS Each Participating Fund shall provide monthly statements of account as of the end of each month for all of Insurance Company's Participating Fund accounts by the fifteenth (15th) Business Day of the following month. Each Participating Fund shall distribute to Insurance Company copies of the Participating Fund's Prospectus, proxy materials, notices, periodic reports and other printed materials (which the Participating Fund customarily provides to the holders of its Shares) in quantities as Insurance Company may reasonably request for distribution to each of its Contractholders.Insurance Company may elect to print the Participating Fund’s prospectus and/or its statement of additional information in combination with other fund companies’ prospectuses and statements of additional information, which are also offered in Insurance Company’s insurance product at its own cost.At Insurance Company’s request, the Participating Fund will provide, in lieu of printed documents, camera-ready copy or diskette of its prospectuses, annual and semi-annual reports for printing by the Insurance Company. Each Participating Fund will provide to Insurance Company at least one complete copy of all registration statements, Prospectuses, reports, proxy statements, sales literature and other promotional materials, applications for exemptions, requests for no-action letters, and all amendments to any of the above, that relate to the Participating Fund or its Shares (except for such materials that are designed only for a class of shares of a Participating Fund not offered to the Insurance Company pursuant to this Agreement), contemporaneously with the filing of such document with the Commission or other regulatory authorities. MBSC agrees to make available to Insurance Company a list of the states or other jurisdictions in which Shares are registered for sale or are otherwise qualified for sale, which may be revised from time to time.Insurance Company will make offers of Shares to Contractholders only in those states, and will ensure that Insurance Company (including its associated persons) is appropriately licensed 8 and qualified to offer and sell Shares in any state or other jurisdiction that requires such licensing or qualification in connection with the Insurance Company’s activities. Insurance Company will provide to each Participating Fund at least one copy of all registration statements, prospectuses, reports, proxy statements, sales literature and other promotional materials, applications for exemptions, requests for no-action letters, and all amendments to any of the above, that relate to the Participating Funds, contemporaneously with the filing of such document with the Commission or other regulatory authorities. Insurance Company will provide Participating Funds on a semi-annual basis, or more frequently as reasonably requested by the Participating Funds, with a current tabulation of the number its existing Contractholderswhose Contract values are invested in the Participating Funds.This tabulation will be sent to Participating Funds in the form of a letter signed by a duly authorized officer of the Insurance Company attesting to the accuracy of the information contained in the letter. ARTICLE V SHAREHOLDER INFORMATION AND IMPOSITION OF TRADING RESTRICTIONS Insurance Company agrees to provide promptly, but not later than 10 business days, to the Participating Fund, upon Written request to the Chief Compliance Officer of the Separate Accounts and his/her designee, the taxpayer identification number (“TIN”), if known, of any or all Contractholder(s) who have purchased, redeemed, transferred or exchanged Shares held through a Separate Account with Insurance Company during the period covered by the request and the amount, date, name or other identifier of any investment professional(s) associated with the Contractholder(s) or the Separate Account (if known), and transaction type (purchase, redemption, transfer or exchange) of every purchase, redemption, transfer or exchange of Shares.To the extent practicable, the format for any transaction information provided to the Participating Fund should be consistent with the NSCC Standardized Data Reporting Format. Requests must set forth a specific period, not to exceed 90 days from the date of the request, for which transaction information is sought.The Participating Fund may request transaction data older than 90 days from the date of the request as it deems necessary to investigate compliance with policies established by the Participating Fund for the purpose of eliminating or reducing dilution to the value of the outstanding Shares issued by the Participating Fund. Insurance Company agrees to use best efforts to determine, promptly upon request of the Participating Fund, but not later than 10 days, whether any person that holds Shares through Insurance Company or its Separate Account is an "indirect intermediary "as defined in Rule 22c-2 under the 1940 Act (an “Indirect 9 Intermediary”), and upon further request of the Participating Fund, (i) provide or arrange to have provided the information set forth in paragraph 5.1 of this article regarding Contractholders who hold an account with an Indirect Intermediary; or (ii) restrict or prohibit the Indirect Intermediary from purchasing Shares on behalf of itself or other persons. MBSC agrees not to use the information received under this Article for any other purpose other than as necessary to comply with the provisions of Rule 22c-2 or to fulfill other regulatory or legal requirements, subject to the privacy provisions of Title V of the Gramm-Leach-Bliley Act (Public Law 106-102) and applicable comparable state laws. Insurance Company agrees to execute Written instructions received by the Chief Compliance Officer of the Separate Accounts and his/her designee from the Participating Fund to restrict or prohibit further purchases or exchanges of Shares by a Contractholder who has been identified by the Participating Fund as having engaged in transactions of Shares (directly or indirectly through a Separate Account) that violate the policies established by the Participating Fund for the purpose of eliminating or reducing any dilution of the value of its Shares. Instructions provided to the Chief Compliance Officer of the Separate Accounts and his/her designee will include the TIN, if known, and the specific restriction(s) to be executed.If the TIN is not known, the instructions will include an equivalent identifying number of the Contractholder(s) or account(s) or other agreed-upon information to which the instructions relates. Insurance Company must provide Written confirmation to the Participating Fund that instructions have been executed.Insurance Company agrees to provide the confirmation as soon as reasonably practicable, but not later than 10 business days after the instructions have been executed. For purposes of this Article only, “Written” communications include electronic communications and facsimile transmissions. For purposes of this Article only, the term “Participating Fund” does not include any “excepted funds” as defined in Rule 22c-2(b) under the Investment Company Act of 1940 (the “1940 Act”). For purposes of this Article only, the term “Contractholder” shall include, as applicable, (a) the beneficial owner of Shares, whether the Shares are held directly by Contractholder or by Insurance Company in nominee name; (b) a Separate Account unit holder, notwithstanding that the Separate Account may be deemed to be the beneficial owner of Shares; or (c) the holder of interests in a Participating Fund underlying a variable annuity or variable life insurance contract. 10 ARTICLE VI EXPENSES The charge to each Participating Fund for all expenses and costs of the Participating Fund, including but not limited to management fees, Rule 12b-1 fees, if any, administrative expenses and legal and regulatory costs, will be included in the determination of the Participating Fund's daily net asset value per Share. Except as otherwise provided in this Agreement and, in particular in the next sentence, Insurance Company shall not be required to pay directly any expenses of any Participating Fund or expenses relating to the distribution of its Shares.Insurance Company shall pay the following expenses or costs: a. Such amount of the production expenses of any Participating Fund materials, including the cost of printing a Participating Fund's Prospectus, or marketing materials for prospective Insurance Company Contractholders as Dreyfus and Insurance Company shall agree from time to time. b. Distribution expenses of any Participating Fund materials or marketing materials for prospective Insurance Company Contractholders. c.Distribution expenses of any Participating Fund materials or marketing materials for Insurance Company Contractholders. A Participating Fund’s principal underwriter may pay Insurance Company, or the broker-dealer acting as principal underwriter for the Insurance Company’s Contracts, for distribution and other services related to the Shares of the Participating Fund pursuant to any distribution plan adopted by the Participating Fund in accordance with Rule 12b-1 under the Act, subject to the terms and conditions of an agreement between the Participating Fund’s principal underwriter and Insurance Company or the principal underwriter for the Insurance Company’s Contracts, as applicable, related to such plan. Except as provided herein, all other expenses of each Participating Fund shall not be borne by Insurance Company. ARTICLE VII EXEMPTIVE RELIEF Insurance Company has reviewed a copy of the Order dated February 5, 1998 of the Commission under Section 6(c) of the Act with respect to the Participating Funds and, in particular, has reviewed the conditions to the relief set forth in the Notice of Application for agenda order.As set forth therein, Insurance Company 11 agrees, as applicable, to report any potential or existing conflicts promptly to the Board and, in particular, whenever contract voting instructions are disregarded, and recognizes that it will be responsible for assisting the Board in carrying out its responsibilities under such application.Insurance Company agrees to carry out such responsibilities with a view to the interests of existing Contractholders. If a majority of the Board, or a majority of Disinterested Board Members, determines that a material irreconcilable conflict exists with regard to Contractholder investments in a Participating Fund, the Board shall give prompt notice to all Participating Companies and any other Participating Fund.If the Board determines that Insurance Company is responsible for causing or creating said conflict, Insurance Company shall at its sole cost and expense, and to the extent reasonably practicable (as determined by a majority of the Disinterested Board Members), take such action as is necessary to remedy or eliminate the irreconcilable material conflict.Such necessary action may include, but shall not be limited to: a. Withdrawing the assets allocable to the Separate Account from the Participating Fund and reinvesting such assets in another Participating Fund (if applicable) or a different investment medium, or submitting the question of whether such segregation should be implemented to a vote of all affected Contractholders; and/or b. Establishing a new registered management investment company. If a material irreconcilable conflict arises as a result of a decision by Insurance Company to disregard Contractholder voting instructions and said decision represents a minority position or would preclude a majority vote by all Contractholders having an interest in a Participating Fund, Insurance Company may be required, at the Board's election, to withdraw the investments of the Separate Account in that Participating Fund. For the purpose of this Article, a majority of the Disinterested Board Members shall determine whether or not any proposed action adequately remedies any irreconcilable material conflict, but in no event will any Participating Fund be required to bear the expense of establishing a new funding medium for any Contract.Insurance Company shall not be required by this Article to establish a new funding medium for any Contract if an offer to do so has been declined by vote of a majority of the Contractholders materially adversely affected by the irreconcilable material conflict. No action by Insurance Company taken or omitted, and no action by the Separate Account or any Participating Fund taken or omitted as a result of any act or failure to act by Insurance Company pursuant to this Article, shall relieve Insurance Company of its obligations under, or otherwise affect the operation of, Article V. 12 ARTICLE VIII VOTING SHARES OF PARTICIPATING FUND Each Participating Fund shall provide Insurance Company with copies, at no cost to Insurance Company, of the Participating Fund's proxy materials, reports to shareholders and other communications to shareholders (except for such materials that are designed only for a class of shares of a Participating Fund not offered to the Insurance Company pursuant to this Agreement) in such quantity as Insurance Company shall reasonably require for distributing to its Contractholders. Insurance Company shall: (a) Solicit voting instructions from its Contractholders on a timely basis and in accordance with applicable law; (b) vote the Shares of the Participating Fund in accordance with instructions received from its Contractholders; and (c) vote the Shares of the Participating Fund for which no instructions have been received in the same proportion as Shares of the Participating Fund for which instructions have been received. Insurance Company agrees at all times to vote Shares held by Insurance Company’s General Account in the same proportion as Shares of the Participating Fund for which instructions have been received from Insurance Company's Contractholders.Insurance Company further agrees to be responsible for assuring that voting the Shares of the Participating Fund for the Separate Account is conducted in a manner consistent with other Participating Companies. Insurance Company agrees that it shall not, without the prior written consent of each applicable Participating Fund and Dreyfus, solicit, induce or encourage Contractholders to (a) change or supplement the Participating Fund's current investment adviser or (b) change, modify, substitute, add to or delete from the current investment media for the Contracts. ARTICLE IX MARKETING AND REPRESENTATIONS Each Participating Fund or its principal underwriter shall periodically furnish Insurance Company with the following documents relating to the Shares of the Participating Fund, in quantities as Insurance Company may reasonably request: a.Current Prospectus and any supplements thereto; and b.Other marketing materials. 13 Expenses for the production of such documents shall be borne by Insurance Company in accordance with Section5.2 of this Agreement. Insurance Company shall designate certain persons or entities that shall have the requisite licenses to solicit applications for the sale of Contracts.No representation is made as to the number or amount of Contracts that are to be sold by Insurance Company.Insurance Company shall make reasonable efforts to market the Contracts and shall comply with all applicable federal and state laws in connection therewith. Insurance Company shall furnish, or shall cause to be furnished, to each applicable Participating Fund or its designee, each piece of sales literature or other promotional material in which the Participating Fund, its investment adviser or the administrator, or Dreyfus is named, at least fifteen Business Days prior to its use.No such material shall be used unless the Participating Fund or its designee approves such material.Such approval (if given) must be in writing and shall be presumed not given if not received within ten Business Days after receipt of such material.Each applicable Participating Fund or its designee, as the case may be, shall use all reasonable efforts to respond within ten days of receipt. Insurance Company shall not give any information or make any representations or statements on behalf of a Participating Fund or concerning a Participating Fund in connection with the sale of the Contracts other than the information or representations contained in the registration statement or Prospectus of, as may be amended or supplemented from time to time, or in reports or proxy statements for, the applicable Participating Fund, or in sales literature or other promotional material approved by the applicable Participating Fund. Each Participating Fund shall furnish, or shall cause to be furnished, to Insurance Company, each piece of the Participating Fund's sales literature or other promotional material in which Insurance Company or the Separate Account is named, at least fifteen Business Days prior to its use.No such material shall be used unless Insurance Company approves such material.Such approval (if given) must be in writing and shall be presumed not given if not received within ten Business Days after receipt of such material.Insurance Company shall use all reasonable efforts to respond within ten days of receipt. No Participating Fund shall, in connection with the sale of Shares of the Participating Fund, give any information or make any representations on behalf of Insurance Company or concerning Insurance Company, the Separate Account, or the Contracts other than the information or representations contained in a registration statement or prospectus for the Contracts, as may be amended or supplemented from time to time, or in published reports for the Separate Account that are in the public domain or approved by Insurance Company for distribution 14 to Contractholders or Participants, or in sales literature or other promotional material approved by Insurance Company. For purposes of this Agreement, the phrase "sales literature or other promotional material" or words of similar import include, without limitation, advertisements (such as material published, or designed for use, in a newspaper, magazine or other periodical, radio, television, telephone or tape recording, videotape display, signs or billboards, motion pictures or other public media), sales literature (such as any written communication distributed or made generally available to customers or the public, including brochures, circulars, research reports, market letters, form letters, seminar texts, or reprints or excerpts of any other advertisement, sales literature, or published article), educational or training materials or other communications distributed or made generally available to some or all agents or employees, registration statements, prospectuses, statements of additional information, shareholder reports and proxy materials, and any other material constituting sales literature or advertising under Financial Industry Regulatory Authority rules, the Act or the 1933 Act. ARTICLE X INDEMNIFICATION Insurance Company agrees to indemnify and hold harmless each Participating Fund, Dreyfus, each respective Participating Fund's investment adviser and sub-investment adviser (if applicable), each respective Participating Fund's distributor, and their respective affiliates, and each of their directors, trustees, officers, employees, agents and each person, if any, who controls or is associated with any of the foregoing entities or persons within the meaning of the 1933 Act (collectively, the "Fund Indemnified Parties"), against any and all losses, claims, damages or liabilities joint or several (including any investigative, legal and other expenses reasonably incurred in connection with, and any amounts paid in settlement of, any action, suit or proceeding or any claim asserted) for which any such Fund Indemnified Party may become subject, under the 1933 Act, the Act or otherwise, insofar as such losses, claims, damages or liabilities (or actions in respect thereof) arise out of or are based upon (i) any untrue statement or alleged untrue statement of any material fact contained in information furnished by Insurance Company for use in the registration statement or Prospectus or sales literature or advertisements of the respective Participating Fund or with respect to the Separate Account or Contracts, or the omission or the alleged omission to state therein a material fact required to be stated therein or necessary to make the statements therein not misleading; (ii) any conduct, statement or representation (other than statements or representations contained in the Prospectus and sales literature or advertisements of the respective Participating Fund) of Insurance Company or its agents, with respect to the sale and distribution of Contracts for which the Shares of the respective Participating Fund are an underlying investment; (iii)wrongful conduct of Insurance Company or persons under its control with respect to the sale or distribution of the Contracts or the Shares of the 15 respective Participating Fund, including any sale of Shares in a foreign country or jurisdiction that would cause the funds to have to be registered in such country or jurisdiction; (iv) any incorrect calculation and/or untimely reporting by Insurance Company of net purchase or redemption orders; or (v)any misrepresentation breach by Insurance Company of a material term of this Agreement or as a result of any failure by Insurance Company to provide the services and furnish the materials or to make any payments provided for in this Agreement.Insurance Company will reimburse any Fund Indemnified Party in connection with investigating or defending any such loss, claim, damage, liability or action; provided, however, that with respect to clauses (i)and (ii) above Insurance Company will not be liable in any such case to the extent that any such loss, claim, damage or liability arises out of or is based upon any untrue statement or omission or alleged omission made in such registration statement, prospectus, sales literature, or advertisement in conformity with written information furnished to Insurance Company by the respective Participating Fund specifically for use therein.This indemnity agreement will be in addition to any liability which Insurance Company may otherwise have. Dreyfus agrees to indemnify and hold harmless Insurance Company and each of its directors, officers, employees, agents and each person, if any, who controls Insurance Company within the meaning of the 1933 Act ("collectively, the Insurance Company Indemnified Parties"), against any losses, claims, damages or liabilities to which any such Insurance Company Indemnified Party may become subject, under the 1933 Act or otherwise, insofar as such losses, claims, damages or liabilities (or actions in respect thereof) arise out of or are based upon (i) any untrue statement or alleged untrue statement of any material fact contained in the registration statement or Prospectus or sales literature or advertisements of the respective Participating Fund; (ii) any omission to state in the registration statement or Prospectus or sales literature or advertisements of the respective Participating Fund any material fact required to be stated therein or necessary to make the statements therein not misleading; or (iii) any untrue statement or alleged untrue statement of any material fact contained in the registration statement or Prospectus or sales literature or advertisements with respect to the Separate Account or the Contracts and such statements were based on information provided to Insurance Company by the respective Participating Fund.Dreyfus will reimburse any legal or other expenses reasonably incurred by any Insurance Indemnified Party in connection with investigating or defending any such loss, claim, damage, liability or action; provided, however, that neither Dreyfus nor any Participating Fund will be liable in any such case to the extent that any such loss, claim, damage or liability arises out of or is based upon an untrue statement or omission or alleged omission made in such registration statement, Prospectus, sales literature or advertisements in conformity with written information furnished to the respective Participating Fund by Insurance Company specifically for use therein.This indemnity agreement will be in addition to any liability which Dreyfus may otherwise have. 16 Each Participating Fund severally shall indemnify and hold Insurance Company harmless against any and all liability, loss, damages, costs or expenses which Insurance Company may incur, suffer or be required to pay due to the respective Participating Fund's (i) incorrect calculation of the daily net asset value, dividend rate or capital gain distribution rate; (ii) incorrect reporting of the daily net asset value, dividend rate or capital gain distribution rate; and (iii) untimely reporting of the net asset value, dividend rate or capital gain distribution rate; provided that the respective Participating Fund shall have no obligation to indemnify and hold harmless Insurance Company if the incorrect calculation or incorrect or untimely reporting was the result of incorrect information furnished by Insurance Company or information furnished untimely by Insurance Company or otherwise as a result of or relating to a breach of this Agreement by Insurance Company. Insurance Company shall indemnify and hold harmless each Participating Fund, Dreyfus and any investment adviser of the Participating Fund against any tax liability incurred by the Participating Fund under Section 851 of the Code arising from purchases or redemptions by Insurance Company's General Account(s) or the account of its affiliates. Promptly after receipt by an indemnified party under this Article of notice of the commencement of any action, such indemnified party will, if a claim in respect thereof is to be made against the indemnifying party under this Article, notify the indemnifying party of the commencement thereof.The omission to so notify the indemnifying party will not relieve the indemnifying party from any liability under this Article, except to the extent that the omission results in a failure of actual notice to the indemnifying party and such indemnifying party is damaged solely as a result of the failure to give such notice.In case any such action is brought against any indemnified party, and it notified the indemnifying party of the commencement thereof, the indemnifying party will be entitled to participate therein and, to the extent that it may wish, assume the defense thereof, with counsel satisfactory to such indemnified party, and to the extent that the indemnifying party has given notice to such effect to the indemnified party and is performing its obligations under this Article, the indemnifying party shall not be liable for any legal or other expenses subsequently incurred by such indemnified party in connection with the defense thereof, other than reasonable costs of investigation.Notwithstanding the foregoing, in any such proceeding, any indemnified party shall have the right to retain its own counsel, but the fees and expenses of such counsel shall be at the expense of such indemnified party unless (i)the indemnifying party and the indemnified party shall have mutually agreed to the retention of such counsel or (ii)the named parties to any such proceeding (including any impleaded parties) include both the indemnifying party and the indemnified party and representation of both parties by the same counsel would be inappropriate due to actual or potential differing interests between them.The indemnifying party shall not be liable for any settlement of any proceeding effected without its written consent. 17 A successor by law of the parties to this Agreement shall be entitled to the benefits of the indemnification contained in this Article.The provisions of this Article shall survive termination of this Agreement. The indemnity agreements contained in this Article shall not protect any indemnified party against liability to which such party would otherwise be subject by reason of willful misfeasance, bad faith, gross negligence or reckless disregard of the duties involved in the conduct of such party's office, as the case may be. ARTICLE XI COMMENCEMENT AND TERMINATION This Agreement shall be effective as of the date hereof and shall continue in force until terminated in accordance with the provisions herein. 11.2This Agreement shall terminate without penalty: a. As to any Participating Fund, at the option of Insurance Company or the Participating Fund at any time from the date hereof upon 180 days' notice, unless a shorter time is agreed to by the respective Participating Fund and Insurance Company; b. As to any Participating Fund, at the option of Insurance Company, if Shares of that Participating Fund are not reasonably available to meet the requirements of the Contracts as determined by Insurance Company.Prompt notice of election to terminate shall be furnished by Insurance Company, said termination to be effective ten days after receipt of notice unless the Participating Fund makes available a sufficient number of Shares to meet the requirements of the Contracts within said ten-day period; c. As to a Participating Fund, at the option of Insurance Company, upon the institution of formal proceedings against that Participating Fund by the Commission, Financial Industry Regulatory Authority or any other regulatory body, the expected or anticipated ruling, judgment or outcome of which would, in Insurance Company's reasonable judgment, materially impair that Participating Fund's ability to meet and perform the Participating Fund's obligations and duties hereunder.Prompt notice of election to terminate shall be furnished by Insurance Company with said termination to be effective upon receipt of notice; d. As to a Participating Fund, at the option of each Participating Fund, upon the institution of formal proceedings against Insurance Company by the Commission, Financial Industry Regulatory Authority or any other regulatory body, the expected or anticipated ruling, judgment or outcome 18 of which would, in the Participating Fund's reasonable judgment, materially impair Insurance Company's ability to meet and perform Insurance Company's obligations and duties hereunder.Prompt notice of election to terminate shall be furnished by such Participating Fund with said termination to be effective upon receipt of notice; e. As to a Participating Fund, at the option of that Participating Fund, if the Participating Fund shall determine, in its sole judgment reasonably exercised in good faith, that Insurance Company has suffered a material adverse change in its business or financial condition or is the subject of material adverse publicity and such material adverse change or material adverse publicity is likely to have a material adverse impact upon the business and operation of that Participating Fund or Dreyfus, such Participating Fund shall notify Insurance Company in writing of such determination and its intent to terminate this Agreement, and after considering the actions taken by Insurance Company and any other changes in circumstances since the giving of such notice, such determination of the Participating Fund shall continue to apply on the sixtieth (60th) day following the giving of such notice, which sixtieth day shall be the effective date of termination; f. As to a Participating Fund, at the option of Insurance Company, if Insurance Company shall determine, in its sole judgment reasonably exercised in good faith that the Participating Fund has suffered a material adverse change in its business or financial condition or is the subject of material adverse publicity and such material adverse change or material adverse publicity is likely to have a material adverse impact upon the business and operations of Insurance Company or its Separate Account, the Insurance Company shall notify the Participating Fund in writing of such determination and its intent to terminate this Agreement, and after considering the actions taken by the Participating Fund and any other changes in circumstances since the giving of such notice, such determination of Insurance Company shall continue to apply to the sixtieth (60th) day following the giving of such notice, which sixtieth day shall be the effective date of termination; g. As to a Participating Fund, upon termination of the Investment Advisory Agreement between that Participating Fund and Dreyfus or its successors unless Insurance Company specifically approves the selection of a new Participating Fund investment adviser.Such Participating Fund shall promptly furnish notice of such termination to Insurance Company; h. As to a Participating Fund, in the event that Shares of the Participating Fund are not registered, issued or sold in accordance with applicable federal law, or such law precludes the use of such Shares as the underlying investment medium of Contracts issued or to be issued by Insurance 19 Company.Termination shall be effective immediately as to that Participating Fund only upon such occurrence without notice; i. At the option of a Participating Fund upon a determination by its Board in good faith that it is no longer advisable and in the best interests of shareholders of that Participating Fund to continue to operate pursuant to this Agreement.Termination pursuant to this Subsection (i) shall be effective upon notice by such Participating Fund to Insurance Company of such termination; j. At the option of a Participating Fund if the Contracts cease to qualify as annuity contracts or life insurance policies, as applicable, under the Code, or if such Participating Fund reasonably believes that the Contracts may fail to so qualify; k. At the option of any party to this Agreement, upon another party's breach of any material provision of this Agreement; l. At the option of a Participating Fund, if the Contracts are not registered, issued or sold in accordance with applicable federal and/or state law; or m. Upon assignment of this Agreement, unless made with the written consent of every other non-assigning party. Any such termination pursuant to Section 11.2a, 11.2d, 11.2e, 11.2f or 11.2k herein shall not affect the operation of Article V of this Agreement.Any termination of this Agreement shall not affect the operation of Article X of this Agreement. Notwithstanding any termination of this Agreement pursuant to Section 11.2 hereof, each Participating Fund and Dreyfus may, at the option of the Participating Fund, continue to make available additional Shares of that Participating Fund for as long as the Participating Fund desires pursuant to the terms and conditions of this Agreement as provided below, for all Contracts in effect on the effective date of termination of this Agreement (hereinafter referred to as "Existing Contracts").Specifically, without limitation, if that Participating Fund and Dreyfus so elect to make additional Shares of the Participating Fund available, the owners of the Existing Contracts or Insurance Company, whichever shall have legal authority to do so, shall be permitted to reallocate investments in that Participating Fund, redeem investments in that Participating Fund and/or invest in that Participating Fund upon the making of additional purchase payments under the Existing Contracts.In the event of a termination of this Agreement pursuant to Section 11.2 hereof, such Participating Fund and Dreyfus, as promptly as is practicable under the circumstances, shall notify Insurance Company whether Dreyfus and that Participating Fund will continue to make Shares of that Participating Fund available after such termination.If such Shares 20 of the Participating Fund continue to be made available after such termination, the provisions of this Agreement shall remain in effect and thereafter either of that Participating Fund or Insurance Company may terminate the Agreement as to that Participating Fund, as so continued pursuant to this Section 11.3, upon prior written notice to the other party, such notice to be for a period that is reasonable under the circumstances but, if given by the Participating Fund, need not be for more than six months. Termination of this Agreement as to any one Participating Fund shall not be deemed a termination as to any other Participating Fund unless Insurance Company or such other Participating Fund, as the case may be, terminates this Agreement as to such other Participating Fund in accordance with this Article. ARTICLE XII AMENDMENTS Any other changes in the terms of this Agreement, except for the addition or deletion of any Participating Fund or class of Shares of a Participating Fund as specified in Exhibit B, shall be made by agreement in writing between Insurance Company and each respective Participating Fund. ARTICLE XIII NOTICE Each notice required by this Agreement shall be given by certified mail, return receipt requested, to the appropriate parties at the following addresses: Insurance Company: Allianz Life Insurance Company of New York 5701 Golden Hills Drive Minneapolis, MN 55416 Attn.: Chief Legal Officer Telephone: 763/765-7453 Fax:763/765-6355 Participating Funds:Name of Participating Fund c/o The Dreyfus Corporation 200 Park Avenue New York, New York10166 Attn: General Counsel Telephone:212-922-6000 Fax: 212-922-6880 21 with copies to: Stroock&Stroock&Lavan LLP 180 Maiden Lane New York, New York10038-4982 Attn: David Stephens, Esq. Notice shall be deemed to be given on the date of receipt by the addresses as evidenced by the return receipt. ARTICLE XIV MISCELLANEOUS This Agreement has been executed on behalf of each Participating Fund by the undersigned officer of the Participating Fund in his capacity as an officer of the Participating Fund.The obligations of a Participating Fund under this Agreement shall only be binding upon the assets and property of such Participating Fund and shall not be binding upon any director, trustee, officer or shareholder of the Fund individually.It is agreed that the obligations of the Participating Funds are several and not joint, that no Participating Fund shall be liable for any amount owing by another Participating Fund and that the Participating Funds have executed one instrument for convenience only. Pursuant to Regulation S-P promulgated by the Securities and Exchange Commission under the Gramm-Leach-Bliley Act (“Reg. S-P”), Insurance Company agrees to deliver the Participating Funds' then current consumer privacy notice to any Contractholder who purchases Shares from or through Insurance Company, at or prior to the time of the initial purchase, if the Contractholder would be considered a “consumer” or “customer” (each as defined in Reg. S-P) of the Participating Fund(s). ARTICLE XV LAW This Agreement shall be construed in accordance with the internal laws of the State of New York, without giving effect to principles of conflict of laws. ARTICLE XVI FOREIGN TAX CREDITS Each Participating Fund agrees to consult in advance with Insurance Company concerning any decision to elect or not to pass through the benefit of any foreign tax credits to the Participating Fund’s shareholders pursuant to Section 853 of the Code. 22 IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be duly executed and attested as of the date first above written. ALLIANZ LIFE INSURANCE COMPANY OF NEW YORK By: Name: Its: Attest: EACH PARTICIPATING FUND By: Name: Its: Attest: THE DREYFUS CORPORATION By: Name: Its: Attest: 23 EXHIBIT A Name of Separate Accounts Allianz Life of NY Variable Account CSEC File No. 811-05716 24 EXHIBIT B LIST OF PARTICIPATING FUNDS Fund Name Share Class Dreyfus Investment Portfolios Technology Growth Portfolio Service Shares Dreyfus Variable Investment Fund Appreciation Portfolio Service Shares The Dreyfus Socially Responsible Growth Fund, Inc. Service Shares 25
